Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Preliminary Amendment filed on 04/03/20 is acknowledged. 
Claims 1-36 were cancelled.
New claims 36-48 were added and are included in the prosecution.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/08/19; 01/31/20; 09/17/20; and 12/02/20 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements. Please see the attached copies of PTO-1449.
Claim Objections
Claim 48 is objected to because of the following informalities:  the terms “boswellia serrata,” “coleus forskohlii,” and “Hydrocotyle asiatica” should be corrected to recite “Boswellia serrata,” “Coleus forskohlii,” and “Hydrocotyle asiatica” to reflect the scientific genus species names. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 48 recites the limitation "serenity elixir" in line 23. The term "serenity elixir" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification mentions “serenity elixir” on Page 5, line 2 and on Page 15, line 18, but does not provide any information about the contents of the “serenity elixir.” Clarification and/or amendment are required. 	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 36-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,744,094 B2 (the ‘094 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of treating a patient for treatment-resistant depression (TRD) comprising administering to the patient a tablet comprising a core which comprises ketamine, norketamine, pharmaceutically acceptable salts thereof, and combinations thereof, in a concentration of at least 12% ketamine base w/w of the core, at least one high molecular weight polyethylene oxide (PEO) that is cured and has an approximate molecular weight of about 7 million, and magnesium stearate in a concentration of about 1% to about 3% by weight; and a coating on the core, wherein the tablet is crush resistant and has a breaking strength of at least about 200 N, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that instant claims recite a method of treating a patient for treatment-resistant depression whereas claims of the ‘094 Patent recite a method of treating a patient for treatment-resistant anxiety. 
However, one of ordinary skill in the art would know that there is overlap between the patient populations recited in the instant claims and in the claims of the ‘094 Patent. The ‘094 Patent discloses that in the patient cohort (cohort 4) there were improvements in depression and anxiety (Col. 13, lines 52-56). 
Therefore, instant claims are obvious over claims of the ‘094 Patent and they are not patentably distinct over each other.

Claims 36-48 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/890,222 (the ‘222 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of treating a patient for treatment-resistant depression (TRD) comprising administering to the patient a tablet comprising a core which comprises ketamine, norketamine, pharmaceutically acceptable salts thereof, and combinations thereof, in a concentration of at least 12% ketamine base w/w of the core, at least one high molecular weight polyethylene oxide (PEO) that is cured and has an approximate molecular weight of about 7 million, and magnesium stearate in a concentration of about 1% to about 3% by weight; and a coating on the core, wherein the tablet is crush resistant and has a breaking strength of at least about 200 N, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that instant claims specifically recite a method of treating a patient for treatment-resistant depression whereas claims of the ’222 Application recite a method of treating a patient for treatment-resistant depression; treatment-resistant anxiety, including but not limited to DSM-V Generalized Anxiety Disorder, Social Anxiety Disorder, Panic Disorder, Post-Traumatic Stress Disorder, and/or Obsessive-Compulsive Disorder; or DSM-5 Specific Phobia.
However, one of ordinary skill in the art would know that there is overlap between the patient populations recited in the instant claims and in the claims of the ‘222 Application since both sets of claims recite treatment-resistant depression. 
.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 36-48 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 33-52 of copending Application No. 17/030,705 (the ‘705 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of treating a patient for treatment-resistant depression (TRD) comprising administering to the patient a tablet comprising a core which comprises ketamine, norketamine, pharmaceutically acceptable salts thereof, and combinations thereof, in a concentration of at least 12% ketamine base w/w of the core, at least one high molecular weight polyethylene oxide (PEO) that is cured and has an approximate molecular weight of about 7 million, and magnesium stearate in a concentration of about 1% to about 3% by weight; and a coating on the core, wherein the tablet is crush resistant and has a breaking strength of at least about 200 N, and therefore, encompass overlapping or coextensive subject matter. 
One difference is that instant claims specifically recite a method of treating a patient for treatment-resistant depression whereas claims of the ’705 Application recite the prevention, treatment, and/or management in a patient of a condition selected from the group consisting of depression; treatment-resistant depression; and treatment-resistant anxiety, including but not limited to DSM-V Generalized Anxiety Disorder, 
However, one of ordinary skill in the art would know that there is overlap between the patient populations recited in the instant claims and in the claims of the ‘705 Application since both sets of claims recite treatment-resistant depression. 
Another difference is that claim 33 of the ‘705 Application recites a first dosage course of about 60 mg, about 120 mg or about 180 mg, whereas instant claim 36 recites that the active agent is present at a concentration of at least about 12% base w/w of the core. However, instant claim 37 recites a Markush group which contains the same the dosage amounts of the active agent, i.e., about 60 mg and about 120 mg. 
Yet another difference is that claim 33 of the ‘705 Application recites the administration for 4-7 days whereas instant claim 36 does not recite the duration of the administration. However, instant claim 44 recites an overlapping administration period, i.e., for 3-7 days, thereby rendering this limitation obvious. 
Therefore, instant claims are obvious over claims of the ‘705 Application, and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Pertinent Art

The following prior art reference is considered pertinent to applicant's disclosure but is not relied upon. 
Nivorozhkin et al. (WO 2016/073653 A1) is art of interest (IDS filed 01/31/20, Foreign Patent Document 1) for teaching a method of treating treatment resistant 
However, Nivorozhkin et al., disclose the incorporation of ketamine at 8.3%, PEO with a molecular weight of 7 million at 67.9%, and magnesium stearate at 0.4% in formulation KTM-14 (Page 80 – Table 3). 
The concentration ranges for the components recited in instant claim 36, ketamine at a concentration of at least about 12% ketamine base w/w of the core, PEO with a molecular weight of about 7 million in an amount of at least 75%, and magnesium stearate at a concentration of about 1% to about 3% by weight, are not taught or suggested by Nivorozhkin et al. 
One of ordinary skill in the art would not have any guidance to arrive at the ranges recited in the instant claims. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615